58 N.J. 217 (1971)
276 A.2d 376
IN THE MATTER OF MAX KLEINFELD, AN ATTORNEY AT LAW.
The Supreme Court of New Jersey.
Argued March 23, 1971.
Decided April 22, 1971.
Mr. Harold J. Ruvoldt, Sr. argued the cause for the Hudson County Ethics Committee.
Mr. Martin D. Moroney argued the cause for respondent (Messrs. Kleinberg, Moroney, Masterson & Schachter, attorneys).
PER CURIAM:
Respondent was charged in a federal information with wilfully and knowingly attempting to evade and defeat a large part of income taxes due for the years 1961 through 1963. Respondent pleaded nolo contendere to one count of the information; a fine of $1,000 was imposed. Thereupon, the remaining counts of the information were dismissed. Respondent's plea of nolo contendere is tantamount for present purposes to a plea of guilty and his conviction subjects him to disciplinary action. After a hearing, *218 the Hudson County Ethics Committee filed a presentment and we thereafter issued an order to show cause.
We have weighed all the mitigating considerations advanced by respondent. Under the circumstances, the appropriate discipline is the suspension from the practice of law for six months and until further order of this Court.
It is so ordered.
For suspension for six months  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and MOUNTAIN  7.
Opposed  None.